 
 
I 
111th CONGRESS
2d Session
H. R. 5085 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2010 
Mr. Owens introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate for 5 years the limitation on expensing certain depreciable business assets. 
 
 
1.Five-year elimination of limitation on expensing certain depreciable business assets 
(a)In generalParagraph (7) of section 179(b) of the Internal Revenue Code of 1986 is amended to read as follows:  
 
(7)Five-year repeal on limitations 
(A)In generalSubject to subparagraph (B), in the case of any taxable year beginning after December 31, 2009, and before January 1, 2015, this section shall be applied without regard to paragraphs (1) and (2). 
(B)Hiring requirementFor purposes of this paragraph— 
(i)In generalIn any case in which the deduction which would (but for this subparagraph) be allowed for the taxable year exceeds $250,000, such excess shall be allowed as a deduction only to the extent the taxpayer hires for such taxable year at least 1 qualified full-time employee for each $100,000 of such excess. 
(ii)Qualified full-time employeeFor purposes of this section, the term qualified full-time employee means an employee who— 
(I)during the taxable year is employed by the employer on average at least 30 hours per week, 
(II)has not been employed for more than 40 hours during the 60-day period ending on the date such individual begins such employment, 
(III)is not employed by the employer to replace another employee of such employer unless such other employee separated from employment voluntarily or for cause, and 
(IV)is not an individual described in section 51(i)(1).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009.  
 
